Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-17-00440-CV

                                 EX PARTE Peter BURTON

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI09461
                      The Honorable Renée A. Yanta, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, we AFFIRM the trial court’s order
GRANTING Appellant Peter Burton’s petition for expunction in cause numbers 1988CR1233 and
1988CR5829. We further AFFIRM the trial court’s order that “all requests for expunction not
specifically granted in this ORDER are DENIED.”

       SIGNED December 19, 2018.


                                               _____________________________
                                               Patricia O. Alvarez, Justice